Name: Commission Implementing Decision (EU) 2018/17 of 5 January 2018 amending Implementing Decision 2014/156/EU establishing a specific control and inspection programme for fisheries exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean, swordfish in the Mediterranean and for fisheries exploiting stocks of sardine and anchovy in the Northern Adriatic Sea (notified under document C(2017) 8687)
 Type: Decision
 Subject Matter: fisheries;  natural environment
 Date Published: 2018-01-09

 9.1.2018 EN Official Journal of the European Union L 4/20 COMMISSION IMPLEMENTING DECISION (EU) 2018/17 of 5 January 2018 amending Implementing Decision 2014/156/EU establishing a specific control and inspection programme for fisheries exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean, swordfish in the Mediterranean and for fisheries exploiting stocks of sardine and anchovy in the Northern Adriatic Sea (notified under document C(2017) 8687) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (CFP), amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 95 thereof, Whereas: (1) Commission Implementing Decision 2014/156/EU (2) establishes a specific control and inspection programme for fisheries exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean, swordfish in the Mediterranean and for fisheries exploiting stocks of sardine and anchovy in the Northern Adriatic Sea. (2) Regulation (EU) 2016/1627 of the European Parliament and of the Council (3), lays down the general rules for the application by the Union of a multiannual recovery plan for bluefin tuna (Thunnus thynnus) recommended by the International Commission for the Conservation of Atlantic tunas (ICCAT). (3) At its 40th Annual Meeting in 2016, the General Fisheries Commission for the Mediterranean (GFCM) adopted conservation and management measures in the geographical subareas 17 and 18 (Adriatic Sea) of the GFCM Agreement Area. It is therefore appropriate to extend the scope of the specific control and inspection programme to ensure compliance with these measures in the Southern Adriatic Sea. (4) At the same meeting in 2016, GFCM approved Recommendation GFCM 40/2016/4 (4) on a multiannual management plan for the fisheries exploiting European hake and deep-water rose shrimp in the Strait of Sicily (geographical sub-areas 12 to 16). The specific control and inspection programme should therefore be amended in order to extend its scope to those fisheries and geographical sub-areas. (5) At its 20th Special Meeting in November 2016, ICCAT adopted Recommendation [16-05] (5), which establishes a Multi-annual Recovery plan for Mediterranean swordfish and which lays down specific provisions applicable to Mediterranean albacore. It is therefore appropriate to amend the specific control and inspection programme to account for the new international obligations stemming from that Recommendation. (6) With a view to reduce the administrative burden on the Member States, the dates for transmitting certain information to the Commission and to the European Fisheries Control Agency should be harmonised for all fisheries covered by the specific control and inspection programme. (7) This specific control and inspection programme should not have a limited validity and should be regularly reviewed and amended, as necessary, to account for any new international obligations binding upon the Union and its Member States, as well as for any other relevant provisions set in the framework of the Common Fisheries Policy. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture. HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision 2014/156/EU Implementing Decision 2014/156/EU is amended as follows: 1. The title is replaced by the following: Commission Implementing Decision 2014/156/EU of 19 March 2014 establishing a specific control and inspection programme for fisheries exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean, and for certain demersal and pelagic fisheries in the Mediterranean Sea; 2. Article 1 is replaced by the following: Article 1 Subject matter and definitions 1. This Decision establishes a specific control and inspection programme applicable to fisheries exploiting stocks of: (a) bluefin tuna in the Eastern Atlantic and the Mediterranean; (b) swordfish in the Mediterranean; (c) albacore in the Mediterranean; (d) sardine and anchovy in the Northern and Southern Adriatic Sea; and (e) European hake and deep-water rose shrimp in the Strait of Sicily. 2. The Eastern Atlantic, the Mediterranean, the Northern and Southern Adriatic Sea and the Strait of Sicily are referred to hereinafter as the areas concerned. 3. For the purpose of this Decision, the following definitions shall apply: (a) Northern Adriatic and Southern Adriatic means the geographical subareas (GSAs) 17 and 18 as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (*1); (b) Strait of Sicily means the GSAs 12, 13, 14, 15, and 16, as defined in Annex I to Regulation (EU) No 1343/2011; (c) Mediterranean means Food and Agriculture Organisation (FAO) subareas 37.1, 37.2 and 37.3; (d) Eastern Atlantic means International Council for the Exploration of the Seas (ICES) subareas VII, VIII, IX, X as defined in Annex III to Regulation (EC) No 218/2009 of the European Parliament and of the Council (*2) and FAO division 34.1.2. (*1) Regulation (EU) No 1343/2011 of the European Parliament and the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea. (OJ L 347, 30.12.2011, p. 44)." (*2) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70);" 3. in Article 2, paragraph 2 is deleted; 4. in Article 5, paragraph 3 is replaced by the following: 3. In case where a fishing vessel flying the flag of a Member State which is not a Member State concerned, or a third country fishing vessel, operates in the area(s) referred to in Article 1, it shall be attributed a level of risk in accordance with paragraph 2 of this Article. In the absence of information and unless its flag authorities provide, in the framework of Article 9, the results of their own risk assessment performed according to Article 4(2) and to paragraph 2 of this Article leading to a different risk level, it shall be considered as a very high risk level fishing vessel.; 5. Article 12 is amended as follows: (a) paragraph 3 is replaced by the following: 3. The information referred to in paragraphs 1 and 2 shall be transmitted by electronic means to the Commission and to the EFCA on 15 September and shall be updated on 31 January of the following year.; (b) paragraph 4 is deleted; 6. Annexes I and II are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 January 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) Commission Implementing Decision 2014/156/EU of 19 March 2014 establishing a specific control and inspection programme for fisheries exploiting stocks of bluefin tuna in the Eastern Atlantic and the Mediterranean, swordfish in the Mediterranean and for fisheries exploiting stocks of sardine and anchovy in the Northern Adriatic Sea (OJ L 85, 21.3.2014, p. 15). (3) Regulation (EU) 2016/1627 of the European Parliament and of the Council of 14 September 2016 on a multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean, and repealing Council Regulation (EC) No 302/2009 (OJ L 252, 16.9.2016, p. 1). (4) Recommendation GFCM/40/2016/4 establishing a multiannual management plan for the fisheries exploiting European hake and deep-water rose shrimp in the Strait of Sicily (GSA 12 to 16) (5) Recommendation [16-05] by ICCAT replacing the Recommendation [13-04] and establishing a multi-annual recovery plan for Mediterranean swordfish. ANNEX ANNEX I PROCEDURES FOR RISK ASSESSMENT Each fishing vessel, group of fishing vessels, fishing gear category, operator, and/or fishing related activity, for the stocks and area(s) referred to in Article 1, shall be subject to control and inspections according to the level of priority attributed. The level of priority shall be attributed depending on the results of the risk assessment carried out by each Member State concerned, or by any other Member State for the sole purposes of application of Article 5(3), on the basis of the following procedure: Risk description [depending on the risk/fishery/area and data available] Indicator [depending on the risk/fishery/area and data available] Step in the fishery/marketing chain (When and where does the risk appear) Points to be considered [depending on the risk/fishery/area and data available] Occurrence in the fishery (*1) Potential consequence(s) (*1) Level of risk (*1) [Note: risks identified by Member States should be in line with objectives defined in Article 3] Levels of catches/landings distributed by fishing vessels, stocks, and gears, Availability of quota to fishing vessels, distributed by fishing vessels, stocks and gears, Use of standardized boxes, Level and fluctuation of market price for the landed fisheries products (first sale), Number of inspections previously carried out and number of detected infringements for the fishing vessel and/or other operator concerned, Obligation to land as from 1 January 2015 in accordance with Regulation (EU) of the European Parliament and of the Council No 1380/2013 of 11 December 2013, Background, and/or potential danger, of fraud linked to port/location/area, and metier, including Sport and Recreational vessels Fishing or fishing related activities during spatio-temporal closures, Any other relevant information or intelligence. Frequent/ Medium/ Seldom cases/or Not significant Serious/ Significant/ Acceptable/or Marginal very low/low/medium/high/or very high ANNEX II TARGET BENCHMARKS 1. Level of inspections at sea (including aerial surveillance, where applicable) On a yearly basis, the following target benchmarks and objectives shall be reached for the inspections at sea of fishing vessels engaged in the fisheries exploiting stocks referred to in Article 1: Benchmarks per year (*2) Fishery Level of estimated risk for fishing vessels in accordance with Article 5(2) high very high Fishery No 1 bluefin tuna Inspection at sea of at least 2,5 % of fishing trips by high risk level fishing vessels targeting the stock in question Inspection at sea of at least 5 % of fishing trips by very high risk level fishing vessels targeting the stock in question Fishery No 2 swordfish Inspection at sea of at least 2,5 % of fishing trips by high risk level fishing vessels targeting the stock in question Inspection at sea of at least 5 % of fishing trips by very high risk level fishing vessels targeting the stock in question Any risk level Fishery No 4 sardine and anchovy Inspection at sea of at least 20 % of fishing vessels targeting the stocks in question during the respective fishing season Fishery No 5 European hake and deep-water rose shrimp Inspection at sea of at least 30 % of fishing vessels targeting the stocks in question during the respective fishing season Objectives Fishery Any risk level Fishery No 1 bluefin tuna Without prejudice to the benchmarks set above, for transfers operations the objective shall be to inspect a maximum Fishery No 3 albacore For inspections at sea, priority shall be given to compliance with technical measures and closure periods Fishery No 1 bluefin tuna Fishery No 2 swordfish Fishery No 5 European hake and deep-water rose shrimp Without prejudice to the benchmarks set above, for inspections at sea, priority shall be given to compliance with technical measures and spatio-closure periods, including fisheries restricted areas 2. Level of inspections ashore (including document based controls and inspections in ports or at first sale) On a yearly basis, the following target benchmarks and objectives shall be reached for the inspections ashore (including document based controls and inspections in ports or at first sale) of fishing vessels and other operators engaged in the fisheries exploiting stocks referred to in Article 1: Benchmarks per year (*3) Fishery Level of risk for fishing vessels and/or other operators (first buyer) high very high Fishery No 1 bluefin tuna Inspection in port of at least 10 % of overall landed quantities by high risk level fishing vessels Inspection in port of at least 15 % of overall landed quantities by very high risk level fishing vessels Fishery No 2 swordfish Inspection in port of at least 10 % of overall landed quantities by high risk level fishing vessels Inspection in port of at least 15 % of overall landed quantities by very high risk level fishing vessels Fishery No 4 sardine and anchovy Inspection in port of at least 10 % of overall landed quantities by high risk level fishing vessels Inspection in port of at least 15 % overall landed quantities by very high risk level fishing vessels Any risk level Fishery No 5 European hake and deep-water rose shrimp Inspection in port of at least 20 % of overall landed quantities by fishing vessels targeting the stocks in question Objectives Fishery Any risk level Fishery No 3 albacore For inspections ashore, priority shall be given to compliance with technical measures and closure periods Fishery No 1 bluefin tuna Fishery No 2 swordfish Fishery No 4 sardine and anchovy Without prejudice to the benchmark set above, priority shall be given to compliance with technical measures and closure periods Inspections made after landing or transhipment shall in particular be used as a complementary cross-checking mechanism to verify the reliability of the information recorded and reported on catches and landings. 3. Level of inspections in traps and farm installations On a yearly basis, the following target benchmarks shall be reached for the inspections on traps and farming installations related to bluefin tuna in the areas referred to in Article 1. Benchmarks per year (*4) Level of risk for traps and/or other operators (farm operator or first buyer) Any risk level Fishery No 1 bluefin tuna Inspection of 100 % of caging and transfer operations at traps and farm installations, including release of fish. (*1) Note: To be assessed by Member States. The risk assessment shall consider, on the basis of past experience and using all available information, how likely a non-compliance is to happen and, if it were to happen, the potential consequence. (*2) expressed in a % of fishing trips in the area by high/very high risk fishing vessels/per year (*3) expressed in a % of quantities landed by high/very high risk fishing vessels/per year (*4) expressed in a % of quantities involved in caging operations high/very high risk traps and farming installations/per year